I am honoured and privileged to address the Assembly on behalf of Algeria and to congratulate you, Sir, on your election to the presidency of the General Assembly at its seventy-first session. We share the priorities that you have identified for this session, and we reaffirm our commitment to working with you to achieve them. I wish also to express Algeria’s gratitude to your predecessor for the initiatives he took when he presided over the Assembly.
This session began in the context of a turbulent global situation that is deeply concerning, in addition to the long-standing conflicts to which no solution is in sight. There are new threats to international peace and security that require urgent and serious action. The international community is witnessing unprecedented mass movements of people not seen since the Second World War. A high-level meeting was dedicated to this issue three days ago in order to identify the developments that have taken place in the context of this serious phenomenon. The images of the thousands of people who have had no choice other than to take a perilous journey cannot be seen only from the perspective of migration. Conventional solutions, such as exclusion, cannot be used here.
The situation is in fact a test for all of us. In that respect, the President of the Republic, Mr. Abdelaziz Bouteflika, during his presidency of the General Assembly at its twenty-ninth session, said, from this very rostrum:
“The concept of universality is also a moral necessity. It means that in the face of the unity of humankind, racial barriers are crumbling away in the same way as differences in economic and social status are gradually fading.” (A/PV.2233, para. 28)
We can conclude from this idea, expressed by President Bouteflika more than 40 years ago, that the ability of the international community to overcome such phenomena will require great solidarity. Algeria contributes to such actions as well as to the quest for lasting solutions that reflect our commitment to the values and principles upon which the United Nations was founded.
In order to address such challenges, and learning from the painful lessons of the Second World War, the founders of the United Nations devised a collective security order based on equality, which must be enhanced on an ongoing basis so as to reject narrow interests and intolerance in all their forms. If there is one main task that we have to champion in the United Nations, it is for this Organization to be the main catalyst of the hopes of all peoples. Our Organization, given its moral stature, must earn the respect of all Member States. It should be a source of inspiration to all of humankind in situations of crisis with respect to the right to self-determination, respect for human rights, the peaceful resolution of conflicts and all of the other principles enshrined in the Charter.
It is clearer than ever before that the United Nations is facing unprecedented challenges. Now is the time to stress that the United Nations is a unique body and is capableof mobilizing the required consensus and overcoming the challenges at hand. It is unfair to blame our Organization for all the violations that are taking place in the world. Such violations may be attributed only to Member States, because our Organization is a reflection of their political will.
We cannot indefinitely postpone the reform and modernization of United Nations mechanisms, for which Algeria has called repeatedly. In this respect, I must express our satisfaction with the outcome of the Non-Aligned Movement Summit recently held in Venezuela. The Movement has stressed the urgent need for such reform. Reform of the United Nations has taken on special importance.
We are required to provide answers to a simple question. Are the mechanisms that were put in place after the Second World War still valid, given that most of the world’s people were not independent at the time? International balances of power and policies were different then. The answer is that we need to redesign the entire system of global governance with respect to political, economic, security and environmental matters. This is not impossible. The wise consensus of the 2030 Agenda for Sustainable Development is evidence of the fact that reform can be achieved through negotiation. Such fruitful and laudable negotiation can guarantee success.
The challenges to development are growing, particularly in Africa and the Middle East. There is no single person who is immune to the current security threats. That is evidenced by the threats of international terrorism that occur every day. Redoubling efforts to bring about peace in Syria, Iraq, Libya, Yemen, Somalia, the Sudan, South Sudan and the Central African Republic and to peacefully settle the situation in the Democratic Republic of the Congo and Burundi is a moral and political obligation for the international community.
Regarding the just cause of Palestine and its occupied territories, the failure of the international community to find a viable solution that would include the full recognition of the rights of Palestinian people and the territories occupied since 1967, and that would establish Palestine as an independent State with East Jerusalem as its capital, serves to underline the failure of the contemporary international order.
Mr. El Haycen (Mauritania), Vice-President, took the Chair.
In our Maghreb region, whose inhabitants have much in common, the mission to bring peace to Western Sahara, led by the United Nations, has encountered a couple of hurdles this year. The United Nations, in particular the Security Council, has lost some of its authority. Such developments threaten the integrity of the approach taken by the United Nations. This disturbing situation underlines once again the urgent need to settle such disputes in accordance with international legitimacy and to implement the inalienable right of the Sahrawi to self-determination. Hence, in this particular situation, we would like to stress again that the United Nations is still committed to ending the occupation in Western Sahara.
The adoption of the 2030 Agenda for Sustainable Development and the Addis Ababa Action Agenda represents progress and gives us hope of attaining our noble goal of ensuring that no one is left behind. But international economic expectations and the outlooks of international organizations dampen our optimism, because they note the magnitude of the challenges faced. Such challenges threaten the success of efforts to achieve the Sustainable Development Goals, particularly the reduction of poverty. Additionally, they denote declining investments in developing countries and a decline in the amount of the official development assistance (ODA) that we will receive. ODA has already been in decline for the past couple of years. The trend towards reduced ODA from rich countries will prove even more detrimental as the financial needs of developing countries grow.
Developed countries must change their consumption patterns in a way that benefits production in developing countries. The commitments we have made to reducing inequality require a genuine transformation of the economic models of rich countries that will take into consideration the interests of all. The same principle has to apply to the transfer of technology to developing countries, since technology is an urgent prerequisite if they truly are to enhance national capabilities. In this respect, the highest priority has to be given to Africa to enable it to build infrastructure and fulfil basic needs like water and electricity supply. In addition, it is necessary to enable African countries to participate in income-generating activities at the global level and to be economically competitive.
Algeria has undertaken its development efforts in a spirit of self-reliance. We have drawn on our own resources by utilizing innovative financial tools. That which Algeria seeks for the United Nations in terms of reform, openness and transparency has been applied in Algeria. Under the strong leadership of its President, Algeria adopted a constitutional amendment whose democratic provisions are designed to enhance the rule of law, increase individual freedoms, bolster the institutional role of opposition parties, liberate national economic capacities, empower women and establish Amazigh languages as official national languages. That is an important step on our historic path. It will help to build a peaceful, open and strong community. Since Algeria is stable and at peace with itself, it can also effectively contribute to bringing about peace, security, stability and prosperity in neighbouring countries and beyond.
Algeria, which is making a renewed commitment to the United Nations and to what it represents, commends the commitment made by Mr. Ban Ki-moon, whose tenure as Secretary-General is coming to an end.
Mr. Ban undertook his responsibilities wholeheartedly and achieved significant results. He demonstrated that the task of Secretary-General is not an impossible one for a person like himself, who made every effort, using his heart and mind, to achieve the noble goals that he
28/28 16-29559 committed to when he was elected. We would like to thank him and to wish him every success in his new endeavours.
